Title: To Thomas Jefferson from Newburyport, Massachusetts, Citizens, 6 August 1802
From: Newburyport, Massachusetts, Citizens
To: Jefferson, Thomas


          
            Sir
            Newburyport August 6th 1802
          
          Convinced as we are, that we have no power to control the dismissions or appointments to the subordinate offices of Government, yet we feel a right, and it becomes a duty, when measures are pursued, that tend to lessen our confidence in that Government which we have hitherto gloried in supporting, respectfully to give our Judgment and to express our opinions of their tendency.
          In exercising this right, we are forcibly induced to express our astonishment, at the reported dismissal of Dudley Atkins Tyng Esqr. from the office of Collector of this port. He has conducted the business of this office more than seven years, and in that time we are authorized to say, that the United States have never met with the smallest loss in the collection by, or payment from him, of the duties payable in his department: whilst he has vigilantly secured the Interests of the Public, his capability, integrity and urbanity, have insured him the decided approbation and esteem, of every person who has had any transactions in his office, and which we, as his fellow citizens, independent of party politics, are proud to bear this public testimony of: nor can we refrain from remarking, that in retaining or appointing to the subordinate offices of his department, he has never been guided by any other consideration than that the men he appointed were honest and were capable of performing their duties.
          Impressed with these sentiments, we cannot but suppose that his dismission has been occasioned by the most gross and daring misrepresentations; as we are not yet ready to believe, that the views of the administration are governed by motives as pernicious in their tendency as they are contracted in their policy: We therefore respectfully request you to reconsider the reported dismission, with that candour and impartiality that you have publicly pledged yourself to maintain: and we still shall hope that a man may be retained in office, who is so universally respected by his fellow citizens, and all who know him, as is Mr Tyng.
          we are Sir with due respect Your most Obedient huml Servants
        